United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.N., Appellant
and
DEPARTMENT OF THE AIR FORCE,
EDWARDS AIR FORCE BASE, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-906
Issued: January 23, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 1, 2011 appellant, through his attorney, filed a timely appeal from a
February 1, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP)
concerning a schedule award. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish entitlement to a
schedule award for a bilateral leg impairment, pursuant to 5 U.S.C. § 8107.
FACTUAL HISTORY
On September 25, 2007 appellant, then a 36-year-old lead firefighter, filed a traumatic
injury claim alleging that on that day he injured his low back while walking to his vehicle
wearing an air pack. OWCP accepted the claim for bilateral radiculitis, lumbar sprain, thoracic
1

5 U.S.C. § 8101 et seq.

or lumbosacral neuritis and lumbar disc displacement. It authorized low back surgery, which
occurred on February 18, 2008. Appellant stopped work on September 25, 2007 and returned to
full-duty work on April 19, 2008.
On September 9, 2008 appellant filed a schedule award claim.
In a January 20, 2009 report, Dr. Richard Yu, a treating physician, conducted a physical
examination, reviewed objective tests and provided an impairment rating. He diagnosed lumbar
radiculopathy status post February 18, 2008 surgery and that maximum medical improvement
had been reached on January 20, 2009. Pursuant to the fifth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) (fifth edition,
2001), Dr. Yu concluded that appellant had a 10 percent whole person spinal impairment using
Table 15-3 on page 384.
In a November 19, 2009 report, Dr. G. Hanna, an examining Board-certified physiatrist,
provided physical findings and an impairment rating based on the fifth edition of the A.M.A.,
Guides. Using Table 15-3 on page 384, he concluded that appellant had a 10 to 13 percent whole
person impairment based on category III lumbar condition. Dr. Hanna concluded that appellant
was entitled to an additional impairment for persistent low back pain, which increased the whole
person impairment rating to 13 percent and the date of maximum medical improvement was
November 19, 2009.
On March 27, 2010 Dr. Leonard A. Simpson, an OWCP medical adviser, reviewed the
medical evidence of record. Using the sixth edition of the A.M.A., Guides, he determined that
appellant had a zero percent permanent impairment to the lower extremities. Dr. Simpson
utilized Table 16-12 on pages 534 to 536 based to find class 0 impairment due to the lack of
radicular symptomatology, i.e., no pain, altered sensation, numbness or tingling and no lower
extremity range of motion loss.
By decision dated July 6, 2010, OWCP denied appellant’s claim for a schedule award.
On July 12, 2010 appellant’s counsel requested a telephonic hearing, which was held on
November 8, 2010.
On July 26, 2010 Dr. William N. Grant, an examining Board-certified internist,
diagnosed lumbar sprain, lumbar disc displacement and lumbosacral neuritis and provided an
impairment rating using the sixth edition of the A.M.A., Guides. He noted that he did not
physically examine appellant but determined the following based on a telephone conversation
with appellant. Appellant experienced lumbar spine tenderness to the touch and had complaints
of paresthesias radiating down the posterior part of both legs, pain, bilateral leg weakness and
discomfort with any weight bearing or repetitive motion. In accordance with the sixth edition of
the A.M.A., Guides, Dr. Grant utilized the adjustment grid tables and found a grade modifier of 3
for functional history under Table 17-6 on page 575, a grade modifier of 2 for clinical studies as
per Table 17-9, page 581,2 a grade modifier of 2 for physical examination under Table 17-7 on
2

Although Dr. Grant referenced Table 17-4, page 571 of the A.M.A., Guides for the clinical studies modifier, it is
actually found at Table 17-9, page 581.

2

page 576. He concluded that appellant had a net adjustment of 1 percent, resulting in a 13
percent impairment to each lower extremity.
By decision dated February 1, 2011 and finalized on February 2, 2011, OWCP’s hearing
representative affirmed the denial of appellant’s schedule award claim.
LEGAL PRECEDENT
The schedule award provision of FECA3 and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.5 Effective May 1, 2009, OWCP adopted the
sixth edition of the A.M.A., Guides as the appropriate edition for all awards issued after that
date.6
No schedule award is payable for a member, function or organ of the body not specified
in FECA or in the implementing regulations.7 As neither FECA nor its regulations provide for
the payment of a schedule award for the permanent loss of use of the back or the body as a
whole, no claimant is entitled to such a schedule award.8 The Board notes that section 8101(19)
specifically excludes the back from the definition of organ.9 However, a claimant may be
entitled to a schedule award for permanent impairment to an upper or lower extremity even
though the cause of the impairment originated in the neck, shoulders or spine.10 A schedule
award is not payable for an impairment of the whole body.11
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Id.

6

Federal (FECA) Procedure Manual, Part 3 -- Claims, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010).
7

Thomas J. Engelhart, 50 ECAB 319 (1999); S.K., Docket No. 08-848 (issued January 26, 2009).

8

See D.N., 59 ECAB 576 (2008); Jay K. Tomokiyo, 51 ECAB 361 (2000).

9

5 U.S.C. § 8101(19).

10

J.Q., 59 ECAB 366 (2008); Thomas J. Engelhart, supra note 7.

11

N.M., 58 ECAB 273 (2007); Marilyn S. Freeland, 57 ECAB 607 (2006); A.L., Docket No. 08-1730 (issued
March 16, 2009).

3

and Health (ICF).12 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition (CDX), which is then adjusted by grade modifiers based on Functional
History (GMFH), Physical Examination (GMPE) and Clinical Studies (GMCS).13 The net
adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).14 Under Chapter
2.3, evaluators are directed to provide reasons for their impairment rating choices, including
choices of diagnoses from regional grids and calculations of modifier scores.15
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed through an OWCP medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with an OWCP medical
adviser providing rationale for the percentage of impairment specified.16
ANALYSIS
Appellant filed a traumatic injury claim, which OWCP accepted for bilateral radiculitis,
lumbar sprain, thoracic or lumbosacral neuritis and lumbar disc displacement. Following lumbar
surgeries on February 18, 2008, he filed a claim for a schedule award on September 9, 2008.
The medical evidence relevant to an impairment rating includes a January 20, 2009 report
from Dr. Yu and a November 19, 2009 report from Dr. Hanna. Both physicians based their
impairment rating on the fifth edition of the A.M.A., Guides and used Table 15-3 under the
chapter relevant to determine spinal impairment to find a 10 percent whole person impairment.
Dr. Hanna found appellant was entitled to an additional three percent for his pain, resulting in a
total 13 percent whole person impairment. Both Drs. Hanna and Yu provided a whole-person
impairment rating for appellant’s employment-related lumbar condition based on the chapter
pertaining to the spine. As noted, FECA does not permit a schedule award for impairment of the
spine, back or the body as a whole.17 Consequently, OWCP properly determined that the reports
from Drs. Hanna and Yu were insufficient to establish permanent impairment of the legs due to
the accepted lumbar conditions.

12

A.M.A., Guides (6th ed., 2009), page 3, section 1.3, The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.
13

Id. at 383-419.

14

Id. at 411.

15

Id. at 23-28.

16

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (January 2010); see Frantz Ghassan, 57 ECAB 349 (2006); C.K., Docket No. 09-2371 (issued
August 18, 2010).
17

FECA expressly defines organ as a part of the body that performs a special function, and for purposes of this
subchapter excludes the brain, heart and back. 5 U.S.C. § 8101(19). Also, a description of impairment in terms of
whole person or whole body is not probative as to the extent of loss of use of a specific scheduled member of the
body under section 8107 of FECA. Paul A. Zoltek, 56 ECAB 325 (2005); R.I., Docket No. 09-1559 (issued
August 23, 2010).

4

Appellant also submitted a July 26, 2010 impairment rating from Dr. Grant who
concluded that appellant had a 13 percent impairment in the left lower extremity and a 13 percent
impairment in the right lower extremity. Dr. Grant applied the chapter relevant to the spine and
cited to Table 17-9 on page 581, Table 17-6 on page 575 and Table 17-7 on page 575. While he
referenced tables and grade modifiers in his report, he did not adequately explain how he arrived
at his impairment rating based on the absence of a physical examination of appellant. This report
is of limited probative value without additional explanation as to how he arrived at his
calculation. Dr. Grant did not examine appellant and provided no clinical findings upon which
the extent of impairment could be considered. The Board finds that his opinion as to the degree
of impairment is of diminished probative value.18
On March 27, 2010 Dr. Simpson, an OWCP medical adviser, concluded that appellant
had a zero percent permanent impairment. He applied Table 16-12 on pages 534 to 536 in the
sixth edition of the A.M.A., Guides relevant to determining impairment to the lower extremities.
Dr. Simpson found that appellant was not entitled to a schedule award based on a bilateral leg
impairment. He explained that the class 0 rating was based on the lack of radicular
symptomatology, such as the absence of pain, altered sensation, numbness and tingling. The
Board finds that Dr. Simpson applied the appropriate tables and grading schemes of the sixth
edition of the A.M.A., Guides to the clinical findings provided by Drs. Hanna and Yu. Neither
Dr. Hanna nor Dr. Yu provided an impairment rating based on proper application of the sixth
edition of the A.M.A., Guides. Therefore, OWCP properly relied on its medical adviser’s
determination there was no ratable lower extremity impairment.
Without a well-reasoned medical opinion explaining how the accepted conditions of
bilateral radiculitis, lumbar sprain, thoracic or lumbosacral neuritis and lumbar disc displacement
caused permanent physical impairment of appellant’s lower limbs under the sixth edition of the
A.M.A., Guides, the evidence is insufficient to support his schedule award claim. The Board
finds that he has not met his burden of proof. The Board will therefore affirm OWCP’s hearing
representative’s decision dated February 1, 2011.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained permanent impairment as a result of his accepted employment injury.

18

See Mary L. Henninger, 52 ECAB 408 (2001) (the medical evidence as to the degree of permanent impairment
was not based on proper identification and application of specific tables in the A.M.A., Guides and was not
sufficient to create a conflict under 5 U.S.C. § 8123(a)). See also J.G., Docket No. 09-1128 (issued December 7,
2009) (an attending physician’s report is of little probative value where the A.M.A., Guides are not properly
followed).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 1, 2011 is affirmed.
Issued: January 23, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

